DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species D (Finger Glove 510), claims 1-5, 8, 9, 11, 14, and 16-20, is acknowledged.  Election was made without traverse in the reply filed August 9, 2022.  Claims 6, 7, 10, 12, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “forward end 332” (see paragraph 0042).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “glove body 424” (see paragraph 0047).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 373 in Figure 3A.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 377 in Figure 3B.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 540 in Figures 7 and 8.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 790 in Figure 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the difference between reference numerals 371 and 372 in Figure 3A and paragraphs 0043 and 0044 is not understood.
The drawings are objected to because the difference between reference numerals 375 and 376 in Figure 3A and paragraphs 0043 and 0044 is not understood.
The drawings are objected to because reference numeral 901 is used to designate two separate elements in Figure 9 (see also paragraph 0056 of the specification).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "420" and "424" have both been used to designate “glove body” (see at least paragraphs 0047-0048).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “901” has been used to designate both “glove” and “glove body” (see paragraph 0056 and Figure 9).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  There should be a close parenthesis mark following reference numeral 290 on line 2 of paragraph 0036.  
The disclosure is objected to because of the following informalities:  Upon information and belief, “glove 424” on the second-to-last line of paragraph 0047 should be amended to recite “glove 410.”
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “a user” 4 separate times.  However, for purposes of proper antecedent basis, only the first recitation of “user” should be recited as “a user,” while subsequent recitations should be recited as “the user.”  
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “the other end of the flap” on line 2.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the other opposing end of the flap.”
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “an other side” on line 3.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the other side.”
Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation “the glove” on line 2 and lines 2-3, where upon information and belief claim 8 should recite “the glove body.”
Claims 8 and 9 are objected to because of the following informalities:  Claims 8 and 9 each recite the limitation “wherein the opening is the configuration for receiving the removably insertable cleaning cloth.”  However, for further clarity, Examiner respectfully suggests that claims 8 and 9 be amended to recite, for example, “wherein the opening is the configured to receive the removably insertable cleaning cloth.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites a “fold including opposing sidewalls…”  This subject matter is not described in the specification in a way to reasonably convey to one skilled in the art had possession of the invention and it is unclear from the specification and drawings what structure is being referred to as the “fold?”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims repeatedly use the term “adapted” where upon information and belief, a term such as “attached” or “coupled” would be more appropriate.  For example, claim 1 recites “the front side and the back side adapted to each other” and “a panel adapted to the back side of the glove body.”  In this context it is impossible to determine the metes and bounds of the term “adapted” because it does not appear to be given its normal and customary meaning.  For purposes of examination, all recitations of the term “adapted” in this context will be interpreted as “coupled.”  Examiner respectfully notes that this interpretation does not apply to recitations of the term “adapted” in other contexts such as in claims 16 and 18, which appear to give the term “adapted” its normal and customary meaning.
Claim 4 recites the limitation “the glove” on line 3 and “the glove body” on lines 3-4.  Taken together, these limitations render claim 4 indefinite because it is unclear whether they are referring to the same or separate structures?  For purposes of examination, it will be interpreted that they both refer to the same structure, “the glove body.”
Claim 9 recites a “fold including opposing sidewalls…”  It is impossible to determine the metes and bounds of this limitation because a study of the specification and drawings do not appear to describe any particular structure which could be identified as a “fold.”  It is likewise unclear how the “fold” relates to the “flap” as recited in claim 4.  For purposes of examination, the “fold” and the “flap” will be interpreted as interchangeable terms.  Appropriate correction is required.
Claim 11 recites the limitation “attachment of the pocket is by hook and loop fastener.”  This limitation renders claim 11 indefinite because there is insufficient antecedent basis for “the pocket” and it is unclear from claims 1 and 11 how “the pocket” relates to “the panel?”  Claim 11 is further rendered indefinite because upon information and belief, the pocket is merely the empty space between the panel and the back of the glove body?  For purposes of examination, claim 11 will be interpreted as reciting “attachment of the panel is by hook and loop fastener.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 11, 14, and 16-20 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being clearly anticipated by USPN 4,805,242 Bolton.
To claim 1, Bolton discloses a glove (11) (see Figures 1-6, reproduced below for convenience; col. 2, line 29 – col. 3, line 26) comprising:
a glove body comprising:
	a front side and a back side, the front side and the back side coupled to each other and including a forward end and a wristward end (see Figures 1-6); and
	a panel (13) coupled to the back side of the glove body, the panel configured to receive a removably insertable cleaning cloth (see especially Figures 3-5; col. 2, lines 29-59; disposable tissues in packet 41; Examiner respectfully notes that the instant specification at paragraph 0036 defines “cleaning cloth” very broadly to mean merely “any pliable material useable for cleaning”).

    PNG
    media_image1.png
    859
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    896
    533
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    901
    545
    media_image3.png
    Greyscale

To claim 2, Bolton further discloses a glove wherein the forward end and the wristward end coupled to each other including a first finger portion configured to receive a little finger of a user, a second finger portion configured to receive a ring finger of the user, a third finger portion configured to receive a middle finger of the user, a fourth finger portion configured to receive an index finger of the user, and a thumb portion configured to receive a thumb of the user (see Figures 1-4).

To claim 3, Bolton further discloses a glove wherein the panel is configured to form a pocket (28), the pocket configured to receive the removably insertable cleaning cloth (see Figures 1-6; col. 2, lines 29-59).

To claim 4, Bolton further discloses a glove wherein the panel is configured to form a flap, the flap including opposing ends, the flap attached at one opposing end to one side of the back side of the glove body, the flap attached at another opposing end to another side of the back side of the glove body (see Figures 1-6).

To claim 5, Bolton further discloses a glove wherein the one opposing end of the flap is securedly attached to one side of the back side of the glove body and the other end of the flap is removably securedly attached to the other side of the back side of the glove body (see Figures 1-6; col. 2, line 29 – col. 3, line 26).

To claim 8, Bolton further discloses a glove wherein the pocket includes opposing sidewalls, wherein a side of the panel facing the glove body forms one of the opposing sidewalls and a side of the glove body facing the panel forms another of the opposing sidewalls; wherein a space between the opposing sidewalls defines an opening of the pocket; wherein the opening is configured to receive the removably insertable cleaning cloth (see especially Figures 3-5; col. 2, line 29 – col. 3, line 26).

To claim 9, Bolton further discloses a glove wherein the panel is provided with a fold that includes opposing sidewalls, wherein a space between the opposing sidewalls defines an opening of the pocket; wherein the opening is configured to receive the removably insertable cleaning cloth (see Figures 1-6).

To claim 11, Bolton further discloses a glove wherein attachment of the panel is by hook and loop fastener (see Figures 2-4; col. 2, line 60 – col. 3, line 26).

To claim 14, Bolton further discloses a glove wherein attachment of the flap at the one opposing end to the one side of the back side, the attachment of the flap at the another opposing end to the another side of the back side of the glove body, or both is by hook and loop fastener (see Figures 2-4; col. 2, line 60 – col. 3, line 26).

To claim 16, the limitation “wherein the glove is adapted to commercial and industrial use,” is merely a recitation of the intended use of the invention.  Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, glove 11 of Bolton would be capable of commercial and/or industrial use.

To claim 17, Bolton further discloses a glove wherein the commercial and industrial use is selected from the group consisting of disposable nitrile rubber gloves; aircrew gloves; anti- vibration gloves; barbed wire handler's gloves; disposable latex gloves; chainmail gloves used by butchers, woodcutters and police; chainsaw safety gloves; cotton knitted gloves used in automotive workshops, building maintenance, logistic material movement; cut-resistant gloves; disposable gloves used by anyone from doctors examining patients to caregivers changing diapers; fireman's gauntlets; food service gloves; gardening gloves; impact gloves often used in the oil and gas industry; impact protection gloves; medical gloves; military gloves; rubber gloves; sandblasting gloves; and welder's gloves (glove 11 of Bolton would be capable of use for gardening).

To claim 18, the limitation “wherein the glove is adapted to sports and recreational uses,” is merely a recitation of the intended use of the invention.  Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, glove 11 of Bolton would be capable of sports and/or recreational use.

To claim 19, Bolton further discloses a glove wherein the sports and recreational uses is selected from the group consisting of dry scuba gloves; racing drivers gloves; three finger army shooting gloves; American football various position gloves; archer's glove; baseball glove or catcher's mitt; billiards glove; boxing gloves; cricket gloves; cycling gloves; driving gloves intended to improve the grip on the steering wheel; Eton Fives glove; Falconry glove; fencing glove; football glove; soccer glove; gardening glove; golf glove; ice hockey glove; gym gloves; riding gloves; racquetball gloves; lacrosse gloves; Kendo Kote gloves; LED gloves; motorcycling gloves; oven gloves or mitts used when cooking; paintball glove; and racing drivers gloves with long cuffs (glove 11 of Bolton would be capable of use for gardening).

To claim 20, Bolton discloses a method for manufacturing a glove (11) (see Figures 1-6, reproduced above for convenience; col. 2, line 29 – col. 3, line 26) comprising the steps of:
forming a glove body to define a front side and a back side, the front side and the back side coupled to each other and including a forward end and a wristward end (see Figures 1-6);
forming a panel (13) along the back side of the glove body, wherein the panel forms an opening for receiving a removably insertable cleaning cloth (see especially Figures 3-5; col. 2, lines 29-59; disposable tissues in packet 41; Examiner respectfully notes that the instant specification at paragraph 0036 defines “cleaning cloth” very broadly to mean merely “any pliable material useable for cleaning”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732